DETAILED ACTION

This action is made FINAL in response to the amendments filed on 9/01/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 – 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al (US 2016/0346164).
As to claim 5, Ward et al teaches a system comprising:
a neural sensor (paragraph [0063]...Neural sensors 110) adapted to be implanted beneath a scalp (paragraph [0060]...implantable sensors can be positioned, e.g., upstream of a stimulator, anywhere between the brain and stimulator) of a subject and configured to record or detect neural signals of the subject (paragraph [0063]...implantable sensors, detect neural response(s) corresponding to the actuation);
one or more external sensors (paragraph [0062]...a prosthesis 100, e.g., a robotic arm, including one or more sensors 102 that detect state(s) or condition(s) in the environment) adapted to provide external sensor data (paragraph [0062]...a prosthesis 100, e.g., a robotic arm, including one or more sensors 102 that detect state(s) or condition(s) in the environment...Sensors 102, can effectively and artificially introduce sensations to neural sensors 110);
an acquisition computer (paragraph [0063]...processor 108 ; paragraph [0097]...Data storage system 240) coupled to the neural sensor and the one or more external sensors for collecting, storing and combining (paragraph [0063]...processor 108 ; paragraph [0063]...neural sensors 110, e.g., implantable sensors, detect neural response(s) corresponding to the actuation and can provide those to processor 108 ; paragraph [0067]...the input from a single sensor 102 can be processed by processor 108 to determine the output for any number of actuators 104. Processor 108, in various embodiments, is configured to control operation of actuator 104, as referenced herein) the neural signals and the external sensor data (paragraph [0088]...data storage system 240 are communicatively connected to the processor 286 and/or processor 108 ; paragraph [0097]...data storage system 240 can include or be communicatively connected with one or more processor-accessible memories configured or otherwise adapted to store information); and 
coupled to the acquisition computer (paragraph [0097]...processor 286), a computer having software (paragraph [0101]... the program code includes computer program instructions that can be loaded into processor  286 (and possibly also other processors), and that, when loaded into processor 286, cause functions, acts, or operational steps of various aspects herein to be performed by processor 286 (or other processor). Computer program code (software) for carrying out operations for various aspects described herein may be written in any combination of one or more programming language(s), and can be loaded from disk 243 into code memory 241 for execution. The program code may execute, e.g., entirely on processor 286, partly on processor 286 and partly on a remote computer connected to network 250, or entirely on the remote computer) decode the combined neural signals and external sensor data as a unitary representation (paragraph [0072]...the self-training algorithms referenced herein are used to close the feedback loop referenced herein, relating inputs from sensors 102 of the prosthesis 110 to electrodes within neural sensor 110, for example, so to effectively link nerve 106 responses and patterns of nerve activity to sensation).

As to claim 6, Ward et al teaches the system wherein the acquisition computer (paragraph [0063]...processor 108 ; paragraph [0097]...Data storage system 240) comprises a decoder (paragraph [0128]...  Hybrid transducers, each comprising an electrode, solenoid, heating element, and cooling element, will be controlled with ANC software according to decoded afferent (sensory) response patterns, sensorized prosthesis output, skin temperature and impedance, contact force, and subjective feedback from the user describing the sensory and emotional quality and intensity of an evoked sensation) (Also taught in BASU et al (US 206/0110643) paragraphs [0005] and paragraph [0006]).

As to claim 7, Ward et al teaches the system wherein the combined (paragraph [0063]...processor 108 ; paragraph [0063]...neural sensors 110, e.g., implantable sensors, detect neural response(s) corresponding to the actuation and can provide those to processor 108 ; paragraph [0067]...the input from a single sensor 102 can be processed by processor 108 to determine the output for any number of actuators 104. Processor 108, in various embodiments, is configured to control operation of actuator 104, as referenced herein) neural signals and external sensor data generate a command signal (paragraph [0062]...Actuators 104 can stimulate the nerves 106, e.g., directly or via the skin, as discussed below. The term “actuator” does not require that any actuator 104 cause or bring about any motion.).

As to claims 8 - 10, Ward et al teaches the system further comprising one or more effectors (paragraph [0011]...a prosthesis configured to be worn by an individual), wherein the command signal (paragraph [0062]...Actuators 104 can stimulate the nerves 106, e.g., directly or via the skin, as discussed below. The term “actuator” does not require that any actuator 104 cause or bring about any motion.) causes the one or more effectors to perform an action with respect to an object and wherein the one or more effectors is selected from the group consisting of a human arm body part, a robot, and a computer (paragraph [0064]...an exemplary prosthesis 100, as referenced herein, may also be referred to herein as an advanced robotic arm, with the robotic arms of the present disclosure differing from other robotic arms known in the art for at least the reason that the prosthesis 100 embodiments of the present disclosure are able to sense/detect information from the environment and from the limb portion of the wearer of said prosthesis 100).

As to claim 16, Ward et al teaches the system wherein the one or more external sensors (paragraph [0062]...a prosthesis 100, e.g., a robotic arm, including one or more sensors 102 that detect state(s) or condition(s) in the environment) is selected from the group consisting of a video camera, a depth sensor and a haptic sensor (paragraph [0128]...In at least one technical approach described herein, the present disclosure includes disclosure of a developed scalable, high-resolution and self-optimizing haptic and electro-tactile display to provide naturalistic sensory feedback to TSR patients through software-guided, patterned electrical, mechanical, and thermal stimulation of sensory receptors that are accessible through the re-innervated skin surface).


Response to Arguments
Applicant's arguments filed 9/01/2022 have been fully considered but they are not persuasive. 
Ward et al clearly shows/teaches  an acquisition computer (paragraph [0063]...processor 108 ; paragraph [0097]...Data storage system 240) coupled to the neural sensor and the one or more external sensors for collecting, storing and combining (paragraph [0063]...processor 108 ; paragraph [0063]...neural sensors 110, e.g., implantable sensors, detect neural response(s) corresponding to the actuation and can provide those to processor 108 ; paragraph [0067]...the input from a single sensor 102 can be processed by processor 108 to determine the output for any number of actuators 104. Processor 108, in various embodiments, is configured to control operation of actuator 104, as referenced herein) the neural signals and the external sensor data (paragraph [0088]...data storage system 240 are communicatively connected to the processor 286 and/or processor 108 ; paragraph [0097]...data storage system 240 can include or be communicatively connected with one or more processor-accessible memories configured or otherwise adapted to store information).
	The applicant doesn’t explain how the neural signals and the external sensor data are combined, and there can be countless ways that two signals can be combined. Figure 1 clearly show the processor 108 receiving neural signals from Neural Sensor 110 and receiving external sensor data from Sensor 102 to output a command signal. The two received signals are combined in some manner to produce a single output.
	The applicant also doesn’t explain how the combined neural signals and external sensor data are decoded and represented as a unitary representation. When the signals are stored in memory they are coded and when they are retrieved from said memory the can be considered decoded. 
	Therefore, Ward et al clearly shows all the limitations as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128